DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Claims 2, 11 and 14 are cancelled.  Claims 1, 3-10, 12-13 and 15-20 are pending.

Response to Arguments
Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
The Examiner's statement that any of the divided reference voltage line 131 overlaps the drain electrode 175 is respectfully traversed. Regarding the drain electrode 175, Cho teaches: “The drain electrode 175 may be formed to be straight, and the drain electrode 175 may be perpendicular to a direction in which the data line 171 extends.” (Paragraph [0054], emphasis added.)
Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.  In paragraph [0054], Cho teaches “…the drain electrode 175 may be perpendicular to a direction in which the data line 171 extends”, that means: the drain electrode should be extended in the data line direction as annotation in Fig, 1 below. The paragraph [0054] discloses possibly different structures of the drain electrode, but not the only structures.
Furthermore, this amended feature “the storage line includes a storage electrode overlapping the drain electrode extending portion” clearly may be rejected by the other new reference Shin et al. ( US 20060158575).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claims 1, 3-10, 12-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20160246132).

    PNG
    media_image1.png
    618
    437
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    524
    576
    media_image2.png
    Greyscale

Regard to claim 1, Cho et al. disclose a display device, comprising: 
a substrate 110; 
a gate pattern disposed directly on the substrate [a gate conductor including a gate line 121 and a divided reference voltage line 131 is formed on an insulation substrate 110 that is formed of transparent glass or plastic [0043]], the gate pattern comprising: 
a scan line [a gate line 121] extending in a first direction [gate direction]; 
a storage line [a divided reference voltage line 131] parallel to the scan line;  
a first extending portion [the vertical extending considers as first extending portion extended from storage line 131 (Fig. 1) or the gate electrodes 124 considers as first portion extending from the gate line 121]; 
a gate insulation layer 140 disposed directly on the gate pattern (see Fig. 2); 
a data pattern disposed directly on the gate insulation layer, the data pattern comprising: 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction [data direction] crossing the first direction; 
a second data line parallel to the first data line (see annotation in Fig. 1);
a source electrode 173; and 
a drain electrode 175 including a drain electrode extending portion (see annotation in Fig. 1); 
a transistor including a control electrode 124 protruding from the scan line 121, the source electrode 173 protruding from the first data line, and the drain electrode175  spaced apart from the source electrode 173; and 
a pixel electrode 198 disposed between the first data line and the second date line and connected to the drain electrode extending portion, 
wherein 
the first extending portion is between the second data line and the drain electrode extending portion in a plan view [see annotated in Fig. 1(extended)], 
wherein 
a gap between the drain electrode extending portion and the second data line is less than a gap between the drain electrode extending portion and the first data line, 
wherein 
the storage line 131 includes a storage electrode overlapping the drain electrode extending portion (see annotation in Fig. 1).

Regard to claim 13, Cho et al. disclose a display device, comprising: 
a first pixel [see annotated in Fig. 1(extended)] including a transistor and a pixel electrode connected to the transistor; 
a second pixel [see annotated in Fig. 1(extended)] adjacent to the first pixel in a first direction; 
a substrate 110; 
a gate pattern disposed directly on the substrate [a gate conductor including a gate line 121 and a divided reference voltage line 131 is formed on an insulation substrate 110 that is formed of transparent glass or plastic [0043]], the gate pattern comprising: 
a scan line [a gate line 121] extending in a first direction [gate direction], the scan line 121 configured inherently to provide a scan signal to the first pixel and the second pixel [The gate line 121 includes a gate electrode 124, and a wide end portion (not shown) for connection with another layer or an external driving circuit [0045]]; 
a storage line [a divided reference voltage line 131] parallel to the scan line, the storage line configured inherently to provide a storage voltage [a reference voltage] to the first pixel and the second pixel; and 
a first extending portion [the vertical extending considers as first extending portion extended from storage line 131 (Fig. 1) or the gate electrodes 124 considers as first portion extending from the gate line 121]; 
a gate insulation layer 140 disposed directly on the gate pattern (see Fig. 2); 
a data pattern disposed directly on the gate insulation layer, the data pattern comprising: 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction [data direction] crossing the first direction and configured inherently to provide a first data signal to the first pixel; 
a second data line parallel to the first data line, the second data line configured to provide a second data signal to the second pixel [see annotated in Fig. 1(extended)], 
a source electrode 173; and 
a drain electrode175  including a pixel electrode connecting portion [that is a drain electrode extending portion (see annotation in Fig. 1)], 
wherein 
the first extending portion is between the second data line and the pixel electrode connecting portion [that is the drain electrode extending portion] in which the transistor and the pixel electrode are connected in a plan view, 
wherein 
a gap between the pixel electrode connecting portion [that is the drain electrode extending portion] and the second data line is less than a gap between the pixel electrode connecting portion [that is the drain electrode extending portion] and the first data line [see annotated in Fig. 1(extended)], 
wherein 
the storage line 131 includes a storage electrode overlapping the pixel electrode connecting portion (see annotation in Fig. 1). 

Regard to claims 3 and 15, Cho et al. disclose the display device, wherein the first extending portion extends in the second direction [data direction].  

Regard to claims 4 and 16, Cho et al. disclose the display device, wherein the storage line includes the first extending portion [the vertical extending considers as first extending portion extended from storage line 131 (Fig. 1)].

Regard to claims 5 and 17, Cho et al. disclose the display device, wherein the scan line includes the first extending portion [the gate electrodes 124 considers as first portion extending from the gate line 121].  

Regard to claims 6 and 18, Cho et al. disclose the display device further comprising: a shielding electrode 273 disposed on a same layer as the pixel electrode (see Fig. 2), the shielding electrode overlapping the first data line and the second data line.  

Regard to claims 7-8 and 19-20, Cho et al. disclose the display device, wherein the shielding electrode 273 includes a second extending portion between the second data line and the drain electrode extending portion in the plan view [see annotated in Fig. 1(extended)], wherein the second extending portion extends in the first direction [gate direction].  

Regard to claim 9, Cho et al. disclose the display device, the second extending portion at least partially overlaps the first extending portion [the gate electrodes 124 considers as first portion extending from the gate line 121].  

Regard to claim 10, Cho et al. disclose the display device, wherein the storage line is disposed on a same layer as the scan line. 
 
Regard to claim 12, Cho et al. disclose the display device, wherein an area of the storage electrode is less than an area of the drain electrode extending portion [see annotated in Fig. 1(extended)].  

2.	Claims 1, 3-10, 12-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. ( US 20060158575).

    PNG
    media_image3.png
    752
    616
    media_image3.png
    Greyscale

Regard to claim 1, Shin et al. disclose a display device, comprising: 
a substrate 110; 
a gate pattern disposed directly on the substrate [a plurality of gate conductors including a plurality of gate lines 121, a plurality of storage electrode lines 131, and a plurality of capacitive electrodes 136 are formed on an insulating substrate 110 such as transparent glass or plastic [0041]], the gate pattern comprising: 
a scan line 121 extending in a first direction; 
a storage line 131 parallel to the scan line; and 
a first extending portion [the storage electrodes 137 considers as first extending portion extended from storage line 131 or the gate electrodes 190 considers as first portion extending from the gate line 121]; 
a gate insulation layer 140 disposed directly on the gate pattern; 
a data pattern disposed directly on the gate insulation layer, the data pattern comprising: 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction; 
a second data line parallel to the first data line (see annotation in Fig. 1); 
a source electrode 173; and 
a drain electrode 175 including a drain electrode extending portion (see annotation in Fig. 1 above); 
a transistor including a control electrode 124 protruding from the scan line 121, the source electrode 173 protruding from the first data line 171, and the drain electrode 175 spaced apart from the source electrode 173; and 
a pixel electrode 190 disposed between the first data line 171 and the second date line 171 and connected to the drain electrode extending portion, 
wherein 
the first extending portion is between the second data line and the drain electrode extending portion in a plan view, 
wherein 
a gap between the drain electrode extending portion and the second data line is less than a gap between the drain electrode extending portion and the first data line (see annotation in Fig. 1), 
wherein 
the storage line includes a storage electrode 137 overlapping the drain electrode extending portion 175/176/178 (see annotation in Fig. 1).  

Regard to claim 13, Shin et al. disclose a display device, comprising: 
a first pixel including a transistor and a pixel electrode connected to the transistor (see annotation in Fig. 1 above); 
a second pixel adjacent to the first pixel in a first direction (see annotation in Fig. 1 above); 
a substrate 110;  
a gate pattern disposed directly on the substrate [a plurality of gate conductors including a plurality of gate lines 121, a plurality of storage electrode lines 131, and a plurality of capacitive electrodes 136 are formed on an insulating substrate 110 such as transparent glass or plastic [0041]], the gate pattern comprising: 
a scan line 121 extending in the first direction, the scan line configured inherently to provide a scan signal to the first pixel and the second pixel; 
a storage line 131 parallel to the scan line, the storage line configured inherently to provide a storage voltage to the first pixel and the second pixel; and 
a first extending portion [the storage electrodes 137 considers as first extending portion extended from storage line 131 or the gate electrodes 190 considers as first portion extending from the gate line 121]; 
a gate insulation layer 140 disposed directly on the gate pattern; 
a data pattern disposed directly on the gate insulation layer, the data pattern comprising: 
a first data line 171 disposed on the scan line and the storage line, the first data line extending in a second direction crossing the first direction and configured inherently to provide a first data signal to the first pixel; 
a second data line 171 parallel to the first data line, the second data line configured inherently to provide a second data signal to the second pixel, 
a source electrode 173; and 
a drain electrode 175 including a pixel electrode connecting portion, 
wherein 
the first extending portion is between the second data line and the pixel electrode connecting portion in which the transistor and the pixel electrode are connected in a plan view, 
wherein 
a gap between the pixel electrode connecting portion and the second data line is less than a gap between the pixel electrode connecting portion and the first data line, 
wherein 
the storage line includes a storage electrode overlapping the pixel electrode connecting portion (see annotation in Fig. 1).  

Regard to claims 3 and 15, Shin et al. disclose the display device, wherein the first extending portion extends in the second direction [data direction].  

Regard to claims 4 and 16, Shin et al. disclose the display device, wherein the storage line includes the first extending portion [the storage electrodes 137 considers as first extending portion extended from storage line 131].  

Regard to claims 5 and 17, Shin et al. disclose the display device, wherein the scan line includes the first extending portion [the gate electrodes 190 considers as first portion extending from the gate line 121].  

Regard to claims 6 and 18, Shin et al. disclose the display device further comprising: a shielding electrode 88 disposed on a same layer as the pixel electrode [formed on the passivation layer 180see Fig. 2], the shielding electrode overlapping the first data line and the second data line.  

Regard to claims 7-8 and 19-20, Shin et al. disclose the display device, wherein the shielding electrode 88 includes a second extending portion between the second data line and the drain electrode extending portion in the plan view [the second extending portion along data lines has the width wider than the width of data lines], wherein the second extending portion extends in the first direction [gate direction].  

Regard to claim 9, Cho et al. disclose the display device, the second extending portion at least partially overlaps the first extending portion [the gate electrodes 190 considers as first portion extending from the gate line 121].  
Regard to claim 10, Shin et al.  disclose the display device, wherein the storage line is disposed on a same layer as the scan line. 
 
Regard to claim 12, Shin et al. disclose the display device, wherein an area of the storage electrode is less than an area of the drain electrode extending portion [see annotated in Fig. 1(extended)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871